DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-06-00379-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
ACE AMERICAN LLOYDS
INSURANCE COMPANY, §          APPEAL FROM THE
114TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
HENRY GILBERT AND 
KARLA GILBERT,  §          SMITH COUNTY, TEXAS
APPELLEES


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
dismiss this appeal.  A copy of the
motion has been sent to all counsel of record. 
Because Appellant has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered May 2, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)